Examiner’s Comment
Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a short circuit detector comprising: a voltage detection circuit to detect a gate voltage which is input from a gate driving circuit to a semiconductor element; a short circuit detection circuit to detect a short circuit state of the semiconductor element only when during a first detection period the gate voltage of the semiconductor element becomes higher than or equal to a first reference voltage, the first detection period being at least a part of a transition period which is a period from when a turn-ON signal is input to the gate driving circuit until when a mirror period of the semiconductor element starts, or when during a second detection period the gate voltage of the semiconductor element becomes higher than or equal to a second reference voltage, the second detection period being different from the first detection period and does not overlap the first detection period, wherein the first reference voltage is lower than a mirror voltage, the second reference voltage is higher than the first reference voltage, and the short circuit state is not detected when the gate voltage of the semiconductor element is higher than the first reference voltage and lower than the second reference voltage during the second detection period. 	Regarding claim 2, the prior art fails to teach or disclose a short circuit detector comprising: a voltage detection circuit to detect a gate voltage which is input from a gate driving circuit to a semiconductor element; a short circuit detection circuit to detect a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838